                                             Case 4:20-cv-02721-PJH Document 23 Filed 07/08/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHAEL GEARY WILSON,
                                                                                         Case No. 20-cv-02721-PJH
                                  8                     Plaintiff,

                                  9               v.                                     ORDER SETTING BRIEFING
                                                                                         SCHEDULE
                                  10     CITY OF WALNUT CREEK, et al.,
                                                                                         Re: Dkt. No. 12
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On June 10, 2020, defendants filed a motion to dismiss plaintiff’s complaint. Dkt.

                                  15   12. The following day a clerk’s notice was issued notifying the parties that the hearing on

                                  16   the motion to dismiss was vacated and that the motion would be taken under the

                                  17   submission on the papers. Dkt. 13. Plaintiff failed to timely file an opposition brief to the

                                  18   motion. Plaintiff subsequently filed a statement with the court that he intends to oppose

                                  19   the motion but considered the clerk’s notice as prohibiting him from filing an opposition.

                                  20   Dkt. 18. The clerk’s notice vacated the hearing on the motion to dismiss but required no

                                  21   other deviation from the Civil Local Rules.

                                  22           However, given plaintiff’s pro se status and in the interest of resolving the motion

                                  23   on the merits, the court sets the following briefing schedule. Plaintiff shall file an

                                  24   opposition or statement of non-opposition within seven days from the date on which this

                                  25   order is published.

                                  26   ///

                                  27   ///

                                  28   ///
                                          Case 4:20-cv-02721-PJH Document 23 Filed 07/08/20 Page 2 of 2




                                  1    Defendants shall file any reply brief within seven days from the date on which plaintiff

                                  2    files his opposition or statement of non-opposition.

                                  3           IT IS SO ORDERED.

                                  4    Dated: July 8, 2020

                                  5                                                /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  6                                                United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
